t c summary opinion united_states tax_court sean mcalary ltd inc petitioner v commissioner of internal revenue respondent docket no 21068-11s filed date sean p mcalary an officer for petitioner mark h pfeffer for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the petition in this case was filed in response to a notice_of_determination of worker classification notice_of_determination issued to sean mcalary ltd inc petitioner pursuant to sec_7436 the notice_of_determination concerns employment_tax liabilities arising under the federal_insurance_contributions_act fica and the federal_unemployment_tax_act futa for quarterly periods ending in attached to the notice_of_determination is a schedule setting forth petitioner’s liabilities for employment_taxes for quarterly periods ending in as follows unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure sec_7436 defines the term employment_tax as any_tax imposed by subtit c which encompasses sec_3101 to including fica and futa taxes old age income federal tax period survivor hospital tax unemployment ending disability insurance insurance withholding_tax mar dollar_figure dollar_figure june sept dollar_figure dec total --- --- --- dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number respondent also determined that petitioner is liable for additions to tax and penalties for quarterly periods ending in as follows additions to tax penalty ending sec_6651 sec_6651 sec_6656 tax period mar june sept dec dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner filed a timely petition for review of respondent’s determination at the time the petition was filed petitioner’s principal_place_of_business was in california after concessions the issues remaining for decision are the amount of sean p mcalary’s compensation that is subject_to employment_taxes whether petitioner is liable for additions to tax under sec_6651 for failing to file form_940 employer’s annual federal unemployment futa_tax return and form sec_941 employer’s quarterly federal tax_return and whether petitioner is liable for penalties under sec_6656 for failing to make timely deposits of fica and futa taxes background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference i sean p mcalary mr mcalary earned a bachelor’s degree with a major in business administration from the university of southern california and he spent many years working in the computer technology industry in at the age of mr mcalary obtained a california real_estate sales license and began to earn the parties agree that sean p mcalary was petitioner’s employee throughout and that no relief is available to petitioner under the revenue act of pub_l_no sec_530 stat pincite as amended further pursuant to a telephone conference call that the court held with the parties on date respondent concedes that petitioner is not liable for additions to tax under sec_6651 for the taxable periods in issue commissions selling residential real_estate in southern california he concluded that earning real_estate sales commissions would be a good way to generate income to set_aside for retirement and in he obtained a california real_estate broker’s license ii sean mcalary ltd inc mr mcalary met mark botta a tax_return_preparer with offices in newport beach california and las vegas nevada at a business meeting mr mcalary was impressed with mr botta and hired him to provide business advice and services in connection with his emerging real_estate activity in mr mcalary with mr botta’s assistance organized petitioner as a corporation under the laws of the state of nevada and petitioner elected to be taxed under subchapter_s of chapter of the code minutes for petitioner’s board_of directors meeting held on date state in relevant part as follows annual compensation_for sean mcalary president of the corporation shall be based on the number of revenue generating real_estate agents and associate brokers affiliates associated with the corporation the annual base compensation shall be dollar_figure when the number of affiliates is not more than ten annual additional compensation in the amount of dollar_figure shall be earned for each increment of ten additional affiliates no additional compensation shall be earned for any partial increment of ten affiliates iii petitioner’s operations mr mcalary was petitioner’s president secretary treasurer sole director and sole shareholder he also was the only person working for the firm that held a real_estate broker’s license he managed all aspects of petitioner’s operations including recruiting and supervising sales agents conducting real_estate sales procuring advertising purchasing supplies and maintaining basic books_and_records mr mcalary often worked 12-hour days with few days off mr mcalary hoped to grow petitioner’s operations by increasing the number of sales agents and associate brokers on petitioner’s staff he discovered however that many sales agents wanted to work for larger established real_estate brokerage firms petitioner’s sales agents operated as independent contractors and they earned between and of the sales commissions generated on real_estate sales they initiated and closed with petitioner retaining the balance during mr mcalary supervised eight sales agents four of whom generated sales commissions for petitioner that year most of petitioner’s gross_receipts were attributable to sales commissions generated by mr mcalary as opposed to petitioner’s other sales agents petitioner reported gross_receipts and net_income for the calendar years and as follows year gross_receipts net_income dollar_figure big_number dollar_figure big_number iv petitioner’s income_tax return mr mcalary personally delivered petitioner’s tax records for to mr botta at his office in las vegas on date although he inquired over the ensuing months about the progress being made in preparing the tax_return he received no response from mr botta mr botta delivered petitioner’s form_1120s u s income_tax return for an s_corporation to mr mcalary in early date mr mcalary filed petitioner’s form_1120s on date petitioner reported gross_receipts of dollar_figure various deductions totaling dollar_figure and net_income of dollar_figure petitioner did not issue a form_w-2 wage and tax statement to mr mcalary nor did it claim a deduction for any amount_paid to mr mcalary as wages or compensation_for services during mr mcalary transferred a total of dollar_figure from petitioner’s account to his personal account petitioner did not file form_940 for or form_941 for any quarterly period ending in v mr mcalary’s income_tax return mr mcalary and his spouse filed a joint form_1040 u s individual_income_tax_return on date mr mcalary did not report any amount for wages or salaries on line of the return nor did he report or pay any self-employment_tax during on schedule e supplemental income and loss mr mcalary reported a loss of dollar_figure on part i income or loss from rental real_estate and royalties income of dollar_figure on part ii income or loss from partnerships_and_s_corporations and total income of dollar_figure on part v summary vi respondent’s expert witness at trial the court received in evidence an expert witness report prepared by igor ostrovsky an employee in the internal revenue service’s engineering and valuation program mr ostrovsky opined that of the dollar_figure that mr mcalary received from petitioner during dollar_figure represented reasonable_compensation ie the fair_market_value of the services that mr mcalary performed for petitioner that year mr ostrovsky earned undergraduate degrees in mathematics and electrical engineering and a master of business administration degree from the university of minnesota he is recognized as an accredited valuation analyst by the national association of certified valuation analysts in computing mr mcalary’s reasonable_compensation for mr ostrovsky first concluded that mr mcalary’s primary job function was that of a real_estate broker supervising real_estate agents he then consulted the california occupational employment statistics survey for determined that the median wage for a real_estate broker in southern california was dollar_figure per hour and multiplied that amount by big_number hours hours per week x weeks per year to7 arrive at total annual compensation of dollar_figure in support of his conclusion that dollar_figure represented reasonable_compensation for mr mcalary’s services during mr ostrovsky compared petitioner’s financial performance with that of its peers in the real_estate industry the california occupational employment statistics survey is an annual report produced jointly by the u s department of labor bureau of labor statistics and the california department of labor and it includes a comprehensive report of wage rates for workers in various industries the california occupational employment statistics survey reported that hourly wages for real_estate brokers in southern california ranged from dollar_figure 25th percentile to dollar_figure 75th percentile with a median hourly wage of dollar_figure mr ostrovsky acknowledged that mr mcalary reported that he often worked seven days a week but he nevertheless used a standard 40-hour work week in computing mr mcalary’s reasonable_compensation mr ostrovsky defined petitioner’s peer group to include businesses described in the north american industry classification system naics code no offices of real_estate agents and brokers and specifically real continued he consulted the risk management association annual_statement studies and noted that petitioner’ sec_44 profit margin for far surpassed the average profit margin for the industry as was noted at trial however the profit margin that mr ostrovsky cited did not account for petitioner’s obligation to pay mr mcalary’s reasonable_compensation assuming mr mcalary’s reasonable_compensation is dollar_figure as mr ostrovsky suggests petitioner’s profit margin only slightly exceeded the industry average mr ostrovsky further noted that compensation of dollar_figure equaled of petitioner’s gross_receipts of dollar_figure and he opined that this level of compensation compared favorably with rma statistics showing that officers directors owners at comparable real_estate businesses were compensated continued estate businesses in this category with annual net sales and assets under dollar_figure million risk management association rma is a member association comprising financial institutions and professionals that regularly engage in risk analysis eg credit market enterprise and operation risk rma compiles financial performance data drawn from the financial statements of its member’s customers-- primarily small to medium-size businesses including businesses falling under naics code in a range of of net sales 25th percentile to of net sales 75th percentile with a median of of net sales discussion i employment_taxes sec_7436 vests the court with jurisdiction to review certain determinations made by the commissioner regarding employment status worker classification and to determine the proper amount of employment_tax arising from such determination see 121_tc_89 aff’d 425_f3d_1203 9th cir sec_3111 and sec_3301 impose fica and futa employment_taxes on employers in connection with wages paid to their employees see sec_31_3121_a_-1 sec_31_3306_b_-1 employment_tax regs for federal employment_tax purposes an employee is defined in relevant part as any officer of a corporation see sec_3121 see also sec_3306 an officer who performs more than minor services for a corporation and who receives remuneration in any form for those services is considered an employee whose wages are subject_to mr ostrovsky did not explain how a comparison of compensation measured as a percentage of gross_receipts with compensation measured as a percentage of net sales would aid the court in this case in the end we do not find this portion of mr ostrovsky’s report to be persuasive or helpful federal employment_taxes sec_31_3121_d_-1 employment_tax regs see 117_tc_141 aff’d sub nom 54_fedappx_100 3d cir in general an s_corporation shareholder is taxed on the shareholder’s pro_rata share of the corporation’s income regardless of whether the shareholder actually receives a distribution sec_1366 where the shareholder is also an employee of the corporation there is an incentive both for the corporation and for the employee shareholder to characterize a payment to the employee shareholder as a distribution rather than as compensation because only payments for compensation are subject_to federal employment_taxes see sec_3111 and b see also 70_f3d_548 n 9th cir a shareholder’s share of an s corporation’s income is not subject_to self- employment_tax in such instances the commissioner may recharacterize a distribution as compensation in order to reflect the true nature of the payment see revrul_74_44 1974_1_cb_287 dividends_paid to s_corporation shareholders treated as reasonable_compensation for services rendered and subjected to federal employment_taxes see also veterinary surgical consultants p c v commissioner t c pincite ii reasonable_compensation the parties agree that mr mcalary was petitioner’s employee within the meaning of sec_3121 during indeed he performed substantial professional services for petitioner that year the question presented is the value of those services and more precisely the amount to be treated as mr mcalary’s compensation_for purposes of computing petitioner’s federal employment_tax liabilities as previously mentioned respondent asserts that dollar_figure of the dollar_figure mr mcalary received from petitioner during should be treated as his wages respondent avers that mr mcalary acting in his capacities as petitioner’s sole officer and real_estate broker performed a variety of services that were essential to petitioner’s operations and overall success petitioner contends that the court should respect the remuneration agreement between mr mcalary and petitioner which set his annual base pay at dollar_figure and provided for increased compensation if mr mcalary was able to recruit additional sales agents and associate brokers petitioner further contends with little elaboration that in the light of petitioner’s modest operations mr mcalary’s compensation should be measured by ranking petitioner in the 10th percentile of comparable real_estate businesses in southern california we are not persuaded that the remuneration agreement represents a sound measure of the value of the services that mr mcalary provided to petitioner during we cast a skeptical eye on the agreement inasmuch as mr mcalary sat on both sides of the table when the agreement was executed occupying the positions of both employer and employee the agreement clearly was not the product of an arm’s-length negotiation see 500_f2d_148 8th cir aff’g tcmemo_1973_130 additionally although the number of real_estate sales agents and associate brokers that mr mcalary supervised is a factor to consider in determining his reasonable_compensation it is only one factor among many finally there is no evidence in the record that petitioner actually paid mr mcalary any amount pursuant to the agreement suggesting that it was forgotten ignored or adopted as mere window dressing courts have weighed various factors in assessing the reasonableness of compensation including the employee’s qualifications the nature extent and scope of the employee’s work the size and complexity of the business prevailing general economic conditions the employee’s compensation as a percentage of gross and net_income the employee shareholder’s compensation compared with distributions to shareholders the employee shareholder’s compensation compared with that paid to nonshareholder employees prevailing rates of compensation_for comparable positions in comparable concerns and comparable compensation paid to a particular shareholder employee in previous years where the corporation has a limited number of officers charles schneider co v commissioner f 2d pincite k k veterinary supply inc v commissioner tcmemo_2013_ at whether compensation is reasonable is a question to be resolved on the basis of an examination of all the facts and circumstances of the case and no single factor is decisive joly v commissioner tcmemo_1998_361 aff’d without published opinion 211_f3d_1269 6th cir during mr mcalary single-handedly conducted petitioner’s daily business operations making all management decisions while also engaging in real_estate sales transactions on petitioner’s behalf as both a broker and a sales agent even though mr mcalary was relatively new to the real_estate sales industry the commissions that he earned as a sales agent and a broker represented most of petitioner’s gross_receipts we recognize that petitioner’s financial success was attributable in no small part to favorable real_estate market conditions nevertheless although petitioner’s operation was modest and the number of agents that mr mcalary supervised was small he was committed to the success of the operation as evidenced by his willingness to work long hours with few days off petitioner’s profit margin during the year in issue slightly exceeded the average of its peers in the industry respondent’s expert mr ostrovsky opined that petitioner could have expected to pay dollar_figure per hour or dollar_figure annually to an individual in exchange for the various services that mr mcalary performed for the firm during although the dollar_figure hourly rate represents the median hourly wage for real_estate brokers in southern california during the periods in issue the portion of mr ostrovsky’s report purporting to reconcile his conclusion with the compensation practices of petitioner’s industry peers was not persuasive determining an employee’s reasonable_compensation is dependent upon a number of factors and is far from an exact science considering the totality of the facts and circumstances including the pertinent wage and labor statistics cited in mr ostrovsky’s report general market conditions mr mcalary’s somewhat limited experience and petitioner’s modest operations we hold that an hourly rate of dollar_figure ie annual compensation of dollar_figure represents reasonable_compensation for the various services that mr mcalary performed for petitioner during iii additions to tax and penalties sec_6651 and sec_6656 respondent determined that petitioner is liable for additions to tax under sec_6651 for failing to file forms and and for penalties under sec_6656 for failing to make timely deposits of fica and futa taxes sec_6651 imposes an addition_to_tax for failure to timely file a tax_return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the addition_to_tax is equal to of the amount of the tax required to be shown on the return if the failure_to_file is not for more than one month sec_6651 an additional is imposed for each month or fraction thereof in which the failure_to_file continues to a maximum of of the tax id if a taxpayer exercised ordinary business care and prudence and was nonetheless unable to file the return within the date prescribed by law then reasonable_cause exists sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference 469_us_241 sec_6656 imposes a penalty for failure to deposit any amount of tax with a government depository as relevant herein the penalty is equal to of the underpayment if the failure is for more than days sec_6656 as is true with respect to the addition_to_tax under sec_6651 a taxpayer may avoid a penalty under sec_6656 if the taxpayer’s failure to make a required_deposit was due to reasonable_cause and not willful neglect mr mcalary testified that he provided petitioner’s tax information to petitioner’s accountant mr botta and that he counted on him to properly compute petitioner’s tax_liabilities reliance on the advice of a tax professional may establish reasonable_cause and good_faith see united_states v boyle u s pincite reliance on a tax professional however is not an absolute defense but merely a factor to be considered 89_tc_849 aff’d 904_f2d_1011 5th cir aff’d 501_us_868 whether reasonable_cause exists when a taxpayer has relied upon a tax professional to prepare a tax_return must be determined upon a review of all the facts and circumstances 115_tc_43 aff’d 299_f3d_221 3d cir we have held that for a taxpayer to rely reasonably upon the advice of a tax professional the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment id pincite other than mr mcalary’s testimony that he generally was impressed with mr botta there is no evidence that petitioner investigated mr botta’s background or qualifications or that petitioner otherwise confirmed that mr botta was a competent professional who had sufficient expertise to justify reliance on his advice considering all the facts and circumstances we are not persuaded that petitioner exercised ordinary business care and prudence and was nonetheless unable to file forms and by the date prescribed by law or unable to remit the proper amount of employment_taxes to the government consequently we sustain respondent’s determination that petitioner is liable for additions to tax under sec_6651 and penalties under sec_6656 for the taxable periods in issue consistent with the preceding discussion decision will be entered under rule
